                                                Case 2:19-cv-00879-HCN Document 1 Filed 11/08/19 Page 1 of 1
 JS 44 (Rev. 11/15)
                                                                                                       CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 I. (a) PLAINTIFFS                                                                                                                                      DEFENDANTS
                                                                                                                                                     ANDREW J. DAY, Ill, and LORRAINE F DAY, as trustees ofTHE
  Pamela Whitney                                                                                                                                     DAY FAMILY TRUST DATED JANUARY 1983, AS RESTATED IN
                                                                                                                                                     ITS ENTIRETY ON APRIL 8, 2010, John Does I - X, XYZ Corporation
      (b) County of Residence of First Listed Plaintiff                                    _U_t_a_h_C_o_u_n~ty~----~                                  County of Residence of First Listed Defendant Salt Lake County
                                              (EXCEPT IN U.S PLAINTIFF CASES)                                                                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                        NOTE:          IN LAND CONDEMN ATJON CASES, USE THE LOCATION OF
                                                                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c) Attorne_}'S (Firm Name, Address, and Telephone Number)                                                                                           Attorneys (lfKnown)
  Matthew B. crane, Ford & Crane PLLC, 6605 S. Redwood Rd., Suite
  101, Salt Lake City, UT 84123. (801) 331-8668


 II. BASIS OF JURISDICTION (Placean                                               "X"mOneBoxOnlyJ                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                         "X" in one Boxfor Plaintiff
                                                                                                                                                (For Diversity Cases Only)                                                          and One Box for Defendanl)
 0    I    U.S. Government                              ~3      Federal Question                                                                                         PTF                       DEF                                              PTF      DEF
              Plaintiff                                           (U.S. Government Nol a Party)                                            Citizen of This State         ~ I                       ~ I         Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                                                                 of Business In This State

 0 2       U.S. Government                              0 4     Diversity                                                                  Citizen of Another State                    0    2      0      2     Incorporated and Principal Place               0   5     0 5
              Defendant                                           (Indicate Citizenship of Parties in //em lll)                                                                                                    of Business In Another State

                                                                                                                                           Citizen or Subject of a                     0    3      0      3    Foreign Nation                                  0   6     0 6
                                                                                                                                             Forei n Coun
 IV. NATURE OF SUIT (Place an                                      "X" in one Box Only)
                                                                                                                                                                                 :rY               ....
 0   110 Insurance                                                PERSONAL INJURY                                          PERSONAL INJURY                                 0 625 Drug Related Seizure      0 422 Appeal 28 USC 158            0   375 False Claims Act
 0   120 Marine                                             0 310 Airplane                                            0 365 Personal Injury -                                    of Property 21 USC 881    0 423 Withdrawal                   0   376 Qui Tam (31 USC
 0   130 Miller Act                                         0 315 Airplane Product                                                 Product Liability                       0 690 Other                              28 USC 157                        3729(a))
 0
 0
     140 Negotiable Instrument
     150 Recovery of Overpayment
                                                                           Liability
                                                            0 320 Assault, Libel &
                                                                                                                      0 367 Health Care/
                                                                                                                                 Pharmaceutical
                                                                                                                                                                                           l":J;:Ejil!flll'i:f':llmiiifi::::::l 00
                                                                                                                                                                                                        j;. ;               ...
                                                                                                                                                                                                                                                  400 State Reapportionment
                                                                                                                                                                                                                                                  410 Antitrust
          & Enforcement of Judgment                                        Slander                                               Personal Injury                                                          0 820 Copyrights                    0   430 Banks and Banking
 0   151 Medicare Act                                       0 330 Federal Employers'                                             Product Liability                                                        0 830 Patent                        O   450 Commerce
  0  152 Recovery of Defaulted                                             Liability                                  0 368 Asbestos Personal                                                              0 840 Trademark                    0   460 Deportation
          Student Loans                                     0 340 Marine                                                           Injury Product                                                                                             0   470 Racketeer Influenced and
          (Excludes Veterans)                               0 345 Marine Product                                                   Liability                              t=::::l2TAl.'imi:==:::t3m:m~m:::::i                                         Corrupt Organizations
 0   153 Recovery of Overpayment                                           Liability                                    PERSONAL PROPERTY 0 710 Fair Labor Standards                                      0 86 i HIA (1395fl)                 0   480 Consumer Credit
          of Veteran's Benefits                             0 350 Motor Vehicle                                       0 370 Other Fraud                                          Act                      0 862 Black Lung (923)              0   490 Cable/Sat TV
 0   160 Stockholders' Suits                                0 355 Motor Vehicle                                       0 371 Truth in Lending                               0 720 Labor/Management         0 863 DIWC/DIWW (405(g))            0   850 Securities/Commodities/
 0   190 Other Contract                                                   Product Liability                           0 380 Other Personal                                       Relations                0 864 SSID Title XVI                        Exchange
 0   1.95 Contract Product Liability                        0 360 Other Personal                                                 Property Damage                           0 740 Railway Labor Act        0 865 RSI (405(g))                  0   890 Other Statutory Actions
 0   196 Franchise                                                        Injury                                      0 385 Property Damage                                0 751 Family and Medical                                           0   891 Agricultural Acts
                                                            0 362 Personal Injury -                                              Product Liability                               Leave Act                                                    0   893 Environmental Matters
                                                                          Medical Malpractice                                                                              0 790 Other Labor Litigation                                       0   895 Freedom of Information
,.--.,-.:,::-..,.=u.w•=&•-:P:;;R:::O=l>=E:!'"-'"'''Y:::.--r::-.,::-.:. ~(l=ML:-:                              .,=...
                                                                            . ::.-JU=G~HT=·=·sll:'::"•.::......                      . . . J!'-::·.=ETITl==o::N-:::S~·.-:1
                                                                                                                   . ""P=ru=,=,...:-n:,,.
                                                                                                           :.......-r                                                  . . 0791EmployeeRetirement        '/ ... ~·•iu11<RALTAX"><t.i1TS/···           Act
 0   210 Land Condemnation                          0 440 Other Civil Rights                       Habeas Corpus:                                   Income Security Act                    0 870 Taxes (U.S. Plaintiff                        0   896 Arbitration
 0   220 Foreclosure                                0 441 Voting                               0   463 Alien Detainee                                                                            or Defendant)                                0   899 Administrative Procedure
 0   230 Rent Lease & Ejectrnent                    0 442 Employment                           0   510 Motions to Vacate                                                                   0 871 IRS-Third Party                                      Act/Review or Appeal of
 0   240 Torts to Land                              0 443 Housing/                                     Sentence                                                                                  26 USC 7609                                          Agency Decision
 0   245 Tort Product Liability                           Accommodations                       0   530 General                                                                                                                                0   950 Constitutionality of
 0   290 All Other Real Property                    0 445 Amer. w/Disabilities -               0   535 Death Penalty                                                                                                                                  State Statutes
                                                          Employment                               Other:                                 0 462 Naturalization Application
                                                    ~ 446 Amer. w!Disabilities -               0   540 Mandamus & Other                   0 465 Other Immigration
                                                          Other                                0   550 Civil Rights                             Actions
                                                    0 448 Education                            0   555 Prison Condition
                                                                                               0   560 Civil Detainee -
                                                                                                       Conditions of
                                                                                                       Confinement

 V. ORIGIN                  (Place an "X"inOneBoxOnly)
~I        Original                  0 2 Removed from                            0      3     Remanded from                        0 4 Reinstated or                  0 5 Transferred from                      0 6 Multidistrict
          Proceeding                         State Court                                     Appellate Court                              Reopened                            Another District                            Litigation
                                                                                                                                                                              (specif)')
                                                          Cite the U..S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity);
                                                            42    u.s.c. 12188
 VI. CAUSE OF ACTION                                     1-B-r-ie_f_d-es-c-rip-t-io_n_o_f_c_au-s-e;-------------------------------------
                                                            Violations of Americans with Disabilities Act in Places of Public Accommodation
VII. REQUESTED IN                                         0      CHECK IF THIS IS A CLASS ACTION                                               DEMAND $                                                    CHECK YES only if demanded in complaint;
     COMPLAINT:                                                  UNDER RULE 23, F.R.Cv.P.                                                         75,000.00                                                JURY DEMAND:         0 Yes      ~No
VIII. RELATED CASE(S)
                                                               (See inslructwns):
             IF ANY                                                                            JUDGE                                                                                            DOCKET NUMBER
 DATE                                                                                               SIGNATURE OF ATTORNEY OF RECORP-c---- - - - _ _ _ _ _
 11/08/2019                                                                                        /s/ Matthew B. Crane
 FOR OFFICE USE ONLY
                                                                                                                                                                         Case: 2:19-cv-OOS79
     RECEIPT#                                 AMOUNT                                                     APPL YING IFP
                                                                                                                                                                         Assigned To : Nielson, Howard C., Jr
                                                                                                                                                                         Assign. Date: 11/8/2019
                                                                                                                                                                         Description: Whitney v. Day, et al
